19-13011-jlg        Doc 92      Filed 11/27/19    Entered 11/27/19 15:11:33        Main Document
                                                 Pg 1 of 3


Robert W. Gifford (RG 9825)
New York State Bar No. 4046231
rgifford@johnstonpratt.com
Kenneth C. Johnston, Esq. (pro hac vice)
kjohnston@johnstonpratt.com
JOHNSTON PRATT PLLC
1717 Main Street, Suite 3000
Dallas, Texas 75201
(214) 974-8000 Main
(972) 474-1750 Facsimile
Counsel for Molori Energy, Inc.

                         IN THE UNITED STATES BANKRUPTCY COURT
                         FOR THE SOUTHERN DISTRICT OF NEW YORK
                                  MANHATTAN DIVISION

In re:                                              )                                      Chapter 11
                                                    )
PONDEROSA-STATE ENERGY, LLC,                        )                           Case No. 19-13011-jlg
                                                    )
         Debtor                                     )
                                                    )

          MOLORI’S LIMITED OBJECTION TO DEBTOR’S SUPPLEMENT TO
         MOTION FOR AUTHORIZATION PURSUANT TO 11 U.S.C. §§ 105, 361, 362
                   AND 363(c) FOR USE OF CASH COLLATERAL

         Molori Energy, Inc. (“Molori”) files this limited objection requesting the Debtor to harmonize

relevant portions of its budget with actual oil and gas operating expenses and to comply with the state

court documentation orders, as discussed below:

                                             Background

         1.        On November 21, 2019, this Court entered its Second Interim Order Authorizing Use

of Cash Collateral and Notice of Final Hearing. The Debtor seeks a third interim order, but an issue

of accountability persists between the Debtor and the Special Master, Kent Reis.

         2.        As the Court knows, a Texas state court appointed the Special Master under Texas

Rule of Civil Procedure 171 in Case No. 41971, pending in the 84th Judicial District Court of

Hutchinson County, Texas (the “State Court Action”).




MOLORI’S LIMITED OBJECTION TO DEBTOR’S SUPPLEMENTAL MOTION FOR USE OF CASH COLLATERAL            PAGE 1
138327 v1 (10077.00007.00)
19-13011-jlg          Doc 92        Filed 11/27/19         Entered 11/27/19 15:11:33               Main Document
                                                          Pg 2 of 3


           3.        The Special Master has appeared in this case, and the Court has authorized the Special

Master to continue complying with applicable state court orders, sans the ability to pay himself and

his professionals.

           4.        In recent communications among the State Court Action participants, the Special

Master noted certain problems with the Debtor’s reimbursement requests, such as lack of

documentation required by the state court, including the Debtor’s failure to pay lease operating

expenses:

                     A few notes…..

                    This report covers two months, as the operator did not provide any expense
           info last month.

                   Unlike prior reports, where the operator provided a flat fee for pumping and
           Cory Meadows costs, this request had a flat fee for overhead and some number for
           labor costs. Unfortunately, but consistent with the last two years, the operator
           provided zero backup for Cap to review these in house costs. So we continued to pay
           as in the past, based on Caps view of costs per well/lease.

                   Most importantly, I have not been provided with any documentation that the
           LOEs requested for reimbursement have actually been paid by Ponderosa. I have
           requested that multiple times, since at least 10/25/19. My concern arose with
           Ponderosa Energys schedules where numerous of these vendors showed up as
           creditors. After further investigation, it appears that some of the expenses I have been
           requested to reimburse Ponderosa have not been paid. Clearly, that is not the intent
           of the Courts reimbursement Order.

                  In the future, I will not reimburse expenses unless Ponderosa can show they
           have been paid. Further, unless Ponderosa provides documentation on the current
           and past vendors having been paid, I will exercise my rights as a master under Rule
           171 and conduct discovery on same. Based on my results, I will submit a report to the
           Court for further action.1

           5.        The Special Master’s reporting obligation, the reports, and the Debtor’s apparent

recalcitrance indicate a need for Court intervention to ensure that the Debtor’s budget aligns with the

activities authorized and required in the State Court Action.



1   A true and correct copy of the email from Kent Ries to participants in the State Court Action is attached as Exhibit A.
MOLORI’S LIMITED OBJECTION TO DEBTOR’S SUPPLEMENTAL MOTION FOR USE OF CASH COLLATERAL                               PAGE 2
138327 v1 (10077.00007.00)
19-13011-jlg        Doc 92    Filed 11/27/19       Entered 11/27/19 15:11:33        Main Document
                                                  Pg 3 of 3


         6.        For context, Molori has attached the Master’s Reports for August, September and

October 2019 operating costs as Exhibits B and C.

                                           Relief Requested

         Molori asks the Court to condition use of cash collateral by requiring the Debtor to align its

budget, in relation to lease operational expenses, with agreed-upon operations and to require the

Debtor to comply with the Special Master’s requests for documentation. Molori asks for such other

and further relief that may be just and proper.

         Dated: November 27, 2019.
                                                       Respectfully submitted,
                                                       JOHNSTON PRATT PLLC

                                                       By: s/ Kenneth C. Johnston
                                                           Robert W. Gifford (RG 9825)
                                                           New York State Bar No. 4046231
                                                           rgifford@johnstonpratt.com
                                                           Kenneth C. Johnston (pro hac vice)
                                                           Texas State Bar No. 00792608
                                                           kjohnston@johnstonpratt.com
                                                       1717 Main Street, Suite 3000
                                                       Dallas, Texas 75201
                                                       (214) 974-8000 Main
                                                       (972) 474-1750 Facsimile
                                                       Attorneys for Molori Energy, Inc.


                                         Certificate of Service

        This is to certify that a true and correct copy of the foregoing was served by electronic delivery
on all persons and entities receiving ECF notice in this case on November 27, 2019.


                                                         By: s/ Kenneth C. Johnston
                                                             Kenneth C. Johnston




MOLORI’S LIMITED OBJECTION TO DEBTOR’S SUPPLEMENTAL MOTION FOR USE OF CASH COLLATERAL              PAGE 3
138327 v1 (10077.00007.00)
